STATE OF MICHIGAN

                            COURT OF APPEALS



BETTY D. MERCER,                                                   UNPUBLISHED
                                                                   December 26, 2017
                Petitioner-Appellant,

v                                                                  No. 336382
                                                                   Tax Tribunal
MUSKEGON TOWNSHIP,                                                 LC No. 16-003449-TT

                Respondent-Appellee.


Before: MURPHY, P.J., and M. J. KELLY and SWARTZLE, JJ.

PER CURIAM.

        In this case involving ad valorem property taxes assessed by respondent Muskegon
Township (the township) on the real property of petitioner Betty D. Mercer, petitioner appeals as
of right the order of the Michigan Tax Tribunal (MTT) dismissing her petition that challenged
the decision by the township’s board of review to deny petitioner’s request for a poverty
exemption under MCL 211.7u relative to 2016 taxes. The MTT dismissed the petition on the
basis that “[p]etitioner failed to appear for a duly-noticed hearing.” The MTT did not issue a
substantive ruling regarding petitioner’s claimed entitlement to a poverty exemption. On appeal,
petitioner argues that the MTT erred in not allowing her to fully present evidence at a hearing,
that the MTT deprived her of her constitutional right to due process by not affording her an
opportunity to present her case at a hearing, and that the board of review and MTT erred in not
allowing for the application of the poverty exemption, given that petitioner clearly had
inadequate funds to pay her taxes. We reverse and remand for further proceedings.

       Petitioner owns residential property in the township that is subject to a principal-
residence or homestead exemption. For 2016, the property had an assessed value of $36,800 and
a taxable value of $30,334. Petitioner requested a poverty exemption pursuant to MCL 211.7u
based on her financial situation. 1 Subsequently, the township’s board of review ruled,




1
    MCL 211.7u provides in part:




                                               -1-
“POVERTY EXEMPTION DENIED OWNER DOES NOT MEET THE INCOME
GUIDELINES.”

       Petitioner then filed an appeal with the Small Claims Division of the MTT. Petitioner
provided the following explanation for the challenge:

               The principal owner of the property (my mother)[2] suffers from severe
       debilitating arthritis and dementia. She receives around the clock care from
       personal aides. In order to satisfy Medicaid eligibility guidelines and, thus receive
       the care that she needs, she must maintain total assets below a certain threshold.

               (1) The principal residence of persons who, in the judgment of the
       supervisor and board of review, by reason of poverty, are unable to contribute
       toward the public charges is eligible for exemption in whole or in part from
       taxation under this act. This section does not apply to the property of a
       corporation.

               (2) To be eligible for exemption under this section, a person shall do all of
       the following on an annual basis:

              (a) Be an owner of and occupy as a principal residence the property for
       which an exemption is requested.

               (b) File a claim with the supervisor or board of review on a form provided
       by the local assessing unit, accompanied by federal and state income tax returns
       for all persons residing in the principal residence, including any property tax
       credit returns, filed in the immediately preceding year or in the current year. . . .

                                              ***

               (e) Meet the federal poverty guidelines updated annually in the federal
       register by the United States department of health and human services under
       authority of section 673 of subtitle B of title VI of the omnibus budget
       reconciliation act of 1981, Public Law 97-35, 42 USC 9902, or alternative
       guidelines adopted by the governing body of the local assessing unit provided the
       alternative guidelines do not provide income eligibility requirements less than the
       federal guidelines.


2
  The record contains a 2009 power-of-attorney signed by petitioner that appointed her son,
Kenneth A. Mercer, M.D. (hereafter “Mercer”), to act on her behalf relative to all financial and
legal affairs when she becomes unable to do so, which evidently came to pass. Mercer signed
the MTT petition on petitioner’s behalf, representing her interests. See MCL 205.763 (“A
person or legal entity may appear before the division in his own behalf, or may be represented by
an attorney or by such other person as the appellant may choose.”).



                                                -2-
       Furthermore, the State of Michigan requires that virtually all her monthly income
       from Social Security and a small pension be used to pay for her daily custodial
       care in order to continue to meet this maximum asset threshold. The State of
       Michigan does permit her to retain her principal residence and still qualify for
       Medicaid services; in other words, the value of the home is exempt from asset
       valuation for Medicaid eligibility purpose. Nevertheless, she is impoverished
       financially and, consequently, does not have sufficient funds to pay the property
       taxes.

        According to a proof of service executed by an MTT clerk, a notice of in-person hearing,
with a scheduled hearing date of November 14, 2016, was “sent on the entry date indicated
below [August 23, 2016] to the parties or their attorneys or authorized representatives, if any,
utilizing either the mailing or email addresses on file, as provided by those parties, attorneys, or
authorized representatives.” As reflected in the preceding quoted language from the proof of
service, the proof of service did not specifically state whether service was made by regular mail
or e-mail or both. For purposes of contact information, the petition had provided the address of
petitioner herself – the address of the residence at issue, along with a mailing and e-mail address
for Mercer, who resided in the Bronx in the state of New York. The MTT notice of hearing
warned that failure to appear could result in the dismissal of the case.

        On November 21, 2016, the MTT issued an order dismissing the petition on the basis that
“[p]etitioner failed to appear for a duly-noticed hearing.” In a letter sent by Mercer and received
by the MTT on November 29, 2016, Mercer acknowledged receipt of the order of dismissal via
his e-mail address and that he had earlier received an e-mail from the MTT notifying him of the
assignment of an MTT docket number for the case. Mercer claimed, however, that the notice of
hearing was never received in any form or fashion. He asserted that he perused all of his e-mails
and did not find any notice of hearing. Mercer requested the MTT to reconsider its decision
dismissing the case and to give Mercer and petitioner “the opportunity to represent ourselves in a
hearing[.]” On December 12, 2016, the MTT entered an order denying petitioner’s motion for
reconsideration, reasoning as follows:

               The [MTT] has considered the Motion and the case file and finds that its
       records reflect that the Notice of Docket Number was issued on July 14, 2016, to
       Petitioner’s representative’s email ( . . . @hotmail.com). Petitioner’s
       representative admits to receiving this document. Similarly, the Notice of Hearing
       was issued on August 23, 2016, to the same email. As such, the [MTT] finds that
       the contention that the Notice of Hearing was not properly issued is not
       persuasive.

               Given the above, Petitioner has failed to demonstrate a palpable error
       relative to the Order of Dismissal that misled the [MTT] and the parties and that
       would have resulted in a different disposition if the error was corrected.

       Petitioner now appeals as of right.




                                                -3-
        This Court’s review of an MTT decision is limited. Mich Props, LLC v Meridian Twp,
491 Mich. 518, 527; 817 NW2d 548 (2012). “ ‘In the absence of fraud, error of law or the
adoption of wrong principles, no appeal may be taken to any court from any final agency
provided for the administration of property tax laws from any decision relating to valuation or
allocation.’ ” Id., quoting Const 1963, art 6, § 28. The MTT’s “factual findings are final if they
are supported by competent, material, and substantial evidence on the whole record.” Mich
Props, 491 Mich. at 527. “We review for an abuse of discretion a decision by the Tax Tribunal to
dismiss a petition for failure to comply with its rules or orders.” Grimm v Dep’t of Treasury, 291
Mich. App. 140, 149; 810 NW2d 65 (2010). In Spranger v City of Warren, 308 Mich. App. 477,
485 n 4; 865 NW2d 52 (2014), this Court observed:

                  [T]he Tax Tribunal has exclusive jurisdiction to hear a taxpayer's claim for
          a poverty exemption following an unsuccessful request before the board of
          review. Such a proceeding before the Tax Tribunal is original and independent
          and is considered de novo. The term “de novo” contemplates the taking of new
          evidence and the presentation of new testimony. Under MCL 205.735a(2), the
          Tax Tribunal must not simply accept the findings of the board of review, but must
          make its own independent determination of whether the taxpayer is entitled to the
          requested exemption. The Tax Tribunal's duty to undertake an independent
          consideration de novo is particularly great when the board of review has
          committed a procedural error or when its explanation for denying the requested
          exemption is inadequate. [Citations, quotation marks, and emphasis omitted.]

        Tax exemptions must be strictly construed in favor of the taxing authority. Spranger, 308
Mich. App. at 479. A petitioner has the burden to prove, by a preponderance of the evidence, that
the petitioner is entitled to the requested exemption. Id. “To be eligible for a poverty exemption
under MCL 211.7u, a petitioner must prove, among other things, that he or she meets the poverty
guidelines.” Id.

        Petitioner first argues that the MTT erred in not allowing her to fully present evidence at
a hearing. Petitioner complains that she provided financial documents and information to the
MTT as part of her petition, which demonstrated her extremely limited resources. Petitioner
notes that the township denied a poverty exemption with respect to 2015 taxes and that the MTT
fully heard that appeal and rendered a final opinion and judgment.3 Thus, according to
petitioner, “there is precedent for hearing the case and for demonstrating a palpable error that
could and may have resulted in a different disposition if the case had indeed been heard.”
Petitioner’s second argument is closely connected to her first argument, in that she maintains that
the MTT deprived her of her constitutional right to due process by not affording her an
opportunity to present her case at a hearing. She asserts that her MTT petition could have been
“heard on the file,” absent the need for an in-person hearing and that, with respect to the alleged
e-mail notice, the MTT had no way of determining or confirming whether the e-mail actually


3
    Petitioner fails to indicate how the MTT ruled in that case.



                                                  -4-
reached petitioner or Mercer. Petitioner contends that the MTT could and should have attempted
phone or certified mail notification of the hearing. Finally, petitioner argues that she provided
ample information supporting application of the poverty exemption.

        The statutes addressing proceedings in relation to residential property and the MTT’s
Small Claims Division, MCL 205.761 et seq., provide no insight regarding the manner or form
of notices. Mich Admin Code, R 792.10285 concerns notices of hearing in the MTT’s Small
Claims Division and provides:

               Notice shall be sent to the parties or their attorneys or authorized
       representatives of the time and date of the hearing, if telephonic, and the time,
       date, and place of the hearing, if by video conference or in-person, not less than
       45 days before the hearing, unless otherwise ordered by the tribunal.

And Mich Admin Code, R 792.10211 states:

               Service of decisions, orders, and notices entered in a contested case shall
       be made on each party at that party's last known mailing or e-mail address, unless
       an attorney or authorized representative is appearing on behalf of that party. If an
       attorney or authorized representative is appearing on behalf of that party, then
       service shall be made on the attorney or authorized representative at his or her last
       known mailing or e-mail address, as provided in section 52 of the tax tribunal act,
       MCL 205.752. Service by mail or e-mail on an attorney or authorized
       representative shall constitute service on his or her office.

Additionally, Mich Admin Code, R 792.10275 provides:

              (1) Petitioner's failure to appear or be represented at a scheduled hearing
       may result in a dismissal of the contested case.

               (2) The tribunal may, upon request of a party filed with the tribunal before
       the hearing scheduled in that contested case, conduct a hearing in the absence of a
       party. If a hearing is conducted with a party being absent, then the tribunal shall
       render a decision based on the testimony provided by the opposing party or
       parties, if any, and all pleadings and written evidence properly submitted by all
       parties not less than 21 days before the date of the scheduled hearing or as
       otherwise provided by the tribunal under R 792.10287(1).

        Here, the MTT order denying petitioner’s motion for reconsideration indicated that the
MTT’s records reflected that the notice of hearing was “issued” to Mercer’s e-mail address. We
note that there was no request for a hearing in the absence of Mercer or petitioner herself. It
appears that the MTT complied with the procedures outlined in the administrative rules, although
Mercer claimed that he never received the e-mail concerning the notice of hearing. The problem
in this case is that the MTT failed to engage in an examination of various factors before taking
the drastic step of dismissing petitioner’s appeal or petition. In Grimm, 291 Mich. App. at 149-
150, this Court stated and ruled:


                                                -5-
                 Petitioner contends that this Court's evaluation of factors analogous to
         those cited in Vicencio v Jaime Ramirez, MD, PC, 211 Mich. App. 501; 536 NW2d
         280 (1995), would indicate that the dismissal was an abuse of discretion and urges
         the adoption of similar factors here. In Vicencio, this Court summarized the
         factors that a trial court applying the Michigan Court Rules should consider
         before imposing the sanction of dismissal, including:

                 “(1) whether the violation was wilful or accidental; (2) the party's history
         of refusing to comply with previous court orders; (3) the prejudice to the opposing
         party; (4) whether there exists a history of deliberate delay; (5) the degree of
         compliance with other parts of the court's orders; (6) attempts to cure the defect;
         and (7) whether a lesser sanction would better serve the interests of justice.”

                This Court has also evaluated the propriety of Tax Tribunal sanctions by
         considering similar factors, albeit in unpublished cases. We find the analogy
         appropriate and adopt the factors summarized in Vicencio for the Tax Tribunal to
         consider before imposing the drastic sanction of dismissal. When considering the
         sanction of dismissal, the record should reflect that the Tax Tribunal gave careful
         consideration to the factors involved and considered all its options in determining
         what sanction was just and proper in the context of the case before it. [Citations
         and quotation marks omitted.]

        In the instant case, there is nothing in the record indicating that the MTT considered the
factors enumerated in Grimm, nor that it contemplated options that would be just and proper in
the context of the case; it simply dismissed the petition outright. Indeed, looking at the Grimm
factors, there is nothing in the record to indicate that Mercer willfully ignored the notice of
hearing, that petitioner had a history of refusing to comply with MTT orders, that the township
was prejudiced,4 that there existed a history of deliberate delay, that petitioner did not attempt to
cure the failure to appear, or that the sanction of dismissal served the interests of justice. Under
these circumstances, we reverse the order of dismissal and reinstate the petition for a substantive
ruling on petitioner’s claim of a poverty exemption.

        Moreover, in regard to notice and due process protections relative to taxes, the Spranger
panel stated as follows:

                 The owner of real property is entitled to the protection of constitutional
         due process with respect to the assessment and collection of property taxes. At a
         minimum, due process requires notice and an opportunity to be heard in a
         meaningful time and manner. A local board of review is required to provide
         constitutionally adequate notice in a manner that is consistent with due-process
         principles. [Spranger, 308 Mich. App. at 482-483 (citations omitted).]



4
    The township has not submitted a brief on appeal.



                                                 -6-
        Our ruling above alleviates our concern, on a constitutional level, of the possibility that
the e-mailed notice of hearing may not have ever reached Mercer. The order denying the motion
for reconsideration did not indicate that the MTT’s records or computer files showed, assuming
such a capacity, that the e-mail was opened or received. We also find troublesome the proof of
service employed by the MTT that did not specifically state how service was actually
accomplished; the proof should state exactly how service was made and not that it was simply
made “utilizing either the mailing or email addresses on file.”

        Reversed and remanded for further proceedings consistent with this opinion.5 We do not
retain jurisdiction. Having fully prevailed on appeal, petitioner is awarded taxable costs under
MCR 7.219.


                                                            /s/ William B. Murphy
                                                            /s/ Michael J. Kelly
                                                            /s/ Brock A. Swartzle




5
  We note that, absent an initial ruling by the MTT on the claimed poverty exemption, we cannot
entertain consideration of that matter in the first instance, nor resolve the issue, given
jurisdictional boundaries.



                                                -7-